UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended February 28, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 Commission file number 333-152012 Incoming, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 244 5th Avenue, Ste V235 New York, NY 10001 (Address of principal executive offices, including zip code.) (917) 210-1074 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-Y (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES¨NO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨ Non-accelerated filer¨Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesxNo¨ As of April 19, 2010, there are 10,764,000 shares of common stock outstanding. All references in this Report on Form 10-Q to the terms “we”, “our”, “us”, the “Company”, “ICNN” and the “Registrant” refer to Incoming, Inc. unless the context indicates another meaning. ITEM 1. FINANCIAL STATEMENTS The accompanying condensed unaudited financial statements of Incoming, Inc., a Nevada corporation are condensed and, therefore, do not include all disclosures normally required by accounting principles generally accepted in the United States of America. These statements should be read in conjunction with the Company's most recent annual financial statements for the year ended November 30, 2009 included in our Annual Report on Form 10-K filed with the U.S. Securities and Exchange Commission (“SEC”) on April 15, 2010. In the opinion of management, all adjustments necessary for a fair presentation have been included in the accompanying condensed financial statements and consist of only normal recurring adjustments. The results of operations presented in the accompanying condensed financial statements for the period ended February 28, 2010 are not necessarily indicative of the operating results that may be expected for the full year ending November 30, 2010. Index to the Unaudited Financial Statements CONSOLIDATED BALANCE SHEETS F-2 CONSOLIDATED STATEMENTS OF OPERATIONS F-3 CONSOLIDATED STATEMENTS OF CASH FLOWS F-4 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS F-5 INCOMING, INC. (A Development Stage Company) FINANCIAL STATEMENTS February 28, 2010 (Unaudited) F-1 INCOMING, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS (unaudited) February 28, 2010 November 30, 2009 ASSETS Current Assets Cash $ $ Deferred offering costs - Prepaid expenses Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable Accounts payable - related party - Short term debt - Short term debt - related parties Total current liabilities Capital stock $.001 par value; 75,000,000 shares authorized; 10,764,000 shares issued and outstanding. Additional paid in capital Deficit accumulated during the development stage ) ) Total stockholder's deficit ) ) Total Liabilities and stockholder's equity $ $ F-2 INCOMING, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS For the Three months ended February 28, 2010 and 2009 and for the period from December 22, 2006 (inception) through February 28, 2010 (unaudited) Three months ended February 28, From December 22, 2006 (inception) to February 28, 2010 Revenue $ $ $ Cost of revenue Gross profit Expenses Selling, General, and Administrative Depreciation - 75 Total operating expense Other income (expense) Interest income - Interest expense ) ) ) Total other income (expense) Net Loss $ ) $ ) $ ) Net Income (Loss) per Share (Basic and Diluted) $ ) $ ) Weighted Average Number of Common Shares Outstanding (Basic) F-3 INCOMING, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three months ended February 28, 2010 and 2009 and for the period from December 22, 2006 (inception) through February 28, 2010 (unaudited) Three months ended February 28, Inception to February 28, 2010 Cash Flows from operating Activities Net loss $ ) $ ) $ ) Adjustments to reconcile Net Income to net cash provided by operations: Depreciation - 75 Imputed interest - Common stock issued for services - - Changes in operating assets and liabilities Accounts receiveable ) - Prepaid expenses - - ) Accounts payable ) Accounts payable - related parties - Net cash used in operating activities ) ) ) Cash flows from investing activities Cash received in purchase of NAPM - - Purchase of fixed assets - - ) Sale of fixed assets Net cash provided by investing activities - - Cash flows from financing activities Cash restricted escrow - - Escrow liability - share subscription - ) - Repayment of third party loan ) - - Proceeds from related party loans Repayment of related party loans ) ) Deferred offering costs ) - ) Proceeds from issuance of common stock and warrants - Net cash provided by (used in) financing activities ) Net cash increase for period ) Cash at beginning of period - Cash at end of period $ $ $ Supplimental Disclosures of Cash Flow information: Income taxes $
